Citation Nr: 0709931	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-14 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an increased disability rating for 
intervertebral disc syndrome of the lumbar spine, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a separate disability rating in excess of 
10 percent for left L5 radiculopathy.

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from May 1974 to May 
1977, from March 1978 to January 1980, and from November 1986 
to June 1993.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

A review of the claims folder also reflects that the veteran 
requested a waiver of military severance pay in favor of VA 
benefits in April 2003.  This issue is referred to the RO.  

Also, the Board notes that, during his June 2006 
videoconference hearing before the undersigned VLJ of the 
Board, the veteran withdrew his claim of entitlement to an 
increased disability evaluation for episcleritis and 
conjunctivitis.  See 38 C.F.R. § 20.204(b), (c) (2006).


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
intervertebral disc syndrome of the lumbar spine has been 
manifested by subjective complaints of pain, with radiation 
to lower extremities, productive of no more than moderate 
limitation of motion, and with no more than mild neurological 
deficit in each extremity.




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for orthopedic manifestations of the service-
connected intervertebral disc syndrome of the lumbar spine, 
from September 23, 2002, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 through September 25, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5243 
(as in effect from September 26, 2003).

2.  The schedular criteria for a separate evaluation in 
excess of 10 percent for left L5 radiculopathy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 8520, 8521, 8524, 
8525, and 8526 (2006).

3.  The schedular criteria for a separate 10 percent 
evaluation, but no higher, for right leg radiculopathy have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 8520, 8521, 8524, 
8525, and 8526 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a May 2003 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  This letter informed the appellant 
of what evidence was required to substantiate his claim for 
an increased disability rating for his service-connected 
disability at issue.  The letter also informed him of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim.  

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection or an increased rating, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran received his initial VCAA notice in 
May 2003, prior to the RO's initial adjudication of his claim 
and the issuance of the December 2003 rating decision.  As 
such, there was no defect with respect to the timing of the 
VCAA notice for this claim.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim, including a transcript of 
his testimony at a hearing before the undersigned Veterans 
Law Judge (VLJ).  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim for an increased 
disability evaluation.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2006); Esteban v. Brown, 6 Vet. App 259 (1994).

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  At the time of the veteran's claim 
for an increased disability evaluation, in April 2003, he was 
rated in accordance with Diagnostic Code 5293.  67 Fed. Reg. 
54,345 (Aug. 22, 2002).  The rating criteria regarding 
general diseases of the spine were subsequently amended, 
effective September 26, 2003.  68 Fed. Reg. 41,454 (Aug. 27, 
2003).  The Board will analyze the veteran's claim with 
respect to the pertinent laws for both of the above periods.

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

Analysis

Prior  to September 26, 2003

Effective September 23, 2002, but prior to September 26, 
2003, Diagnostic Code 5293 states that intervertebral disc 
syndrome is to be evaluated either based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks, but less than 4 weeks 
during the past 12 months.  A 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 4 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  
The Board notes that the veteran is currently receiving a 
separate disability evaluation of 10 percent for his 
neurological manifestations of left L5 radiculopathy.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's intervertebral disc syndrome 
of the lumbar spine.  One relevant Diagnostic Code for 
consideration in this regard is Diagnostic Code 5292, as in 
effect prior to September 26, 2003, concerning limitation of 
motion of the lumbar spine.  The Board notes that, according 
to a March 2003 VA treatment note, the veteran had positive 
straight leg raising bilaterally to 30 degrees with flexion. 

Based on the above, there is no doubt that the veteran had 
pain with lumbar motion. There was also some functional 
limitation, as evidenced by treatment notes indicating that 
the veteran uses a cane and a back brace for support 
intermittently.  However, the veteran's overall disability 
picture still fails to rise to the level of severe loss of 
lumbar motion such as to justify the next-higher 40 percent 
evaluation under Diagnostic Code 5292.  Indeed, VA treatment 
records indicate that the veteran reported that he remained 
active and that his back pain was intermittent, such that he 
took nonsteroidal anti-inflammatories on as needed basis 
only.  Further, his back pain has not been so severe that he 
has sought physical therapy.

For the foregoing reasons, then, the objective evidence 
warrants a finding of no more than moderate limitation of 
motion under Diagnostic Code 5292.  Moreover, in view of the 
clinical findings noted in VA treatment records, as discussed 
above, the criteria for a 40 percent rating under Diagnostic 
Code 5295 also have not been met.  The consideration of pain 
is appropriate and conforms to the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Thus, a 20 percent rating for orthopedic 
manifestations of the veteran's back disability is for 
application.

The Board has considered other alternative diagnostic codes, 
but as the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected intervertebral disc syndrome of the lumbar spine.  
As previously noted, separate service connection has been 
established for L5 radiculopathy to his left lower extremity.  
With regard to his claim for an increased disability 
evaluation for his left L5 radiculopathy, the Board finds 
that the medical evidence does not allow for a rating in 
excess of the currently assigned 10 percent for his mild left 
L5 radiculopathy, from April 3, 2003.  Although an April 2003 
VA treatment note shows that the veteran complained of left 
lower extremity weakness, particularly with exercise, such 
weakness was alleviated by a lumbar spine corset, TENS unit, 
and heat. 

In addition, the Board finds that the medical evidence 
demonstrates mild radiculopathy to the right leg, as a 
separate manifestation of the veteran's service-connected low 
back disability, from April 3, 2003.  The veteran has 
neurological complaints related to his right lower extremity 
and a March 2003 VA treatment note showed that straight leg 
raises produced pain in the lower back.  As such, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted for the right leg radiculopathy.  As the medical 
evidence does not specifically state which nerves were 
affected by the veteran's intervertebral disc syndrome of the 
lumbar spine, the Board will simply apply the diagnostic code 
affording the highest possible rating evaluation for "mild" 
neurological symptoms.  In this manner, the Board satisfies 
its obligation to resolve all reasonable doubt in favor of 
the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In the present case, a 10 percent rating for mild 
right leg radiculopathy is afforded under Diagnostic Codes 
8520, 8521, 8524, 8525, and 8526.  All remaining potentially 
relevant diagnostic code sections provide only noncompensable 
evaluations.  Thus, the veteran is entitled to a separate 10 
percent rating under Diagnostic Codes 8520, 8521, 8524, 8525 
or 8526 for the right leg radiculopathy.  

In sum, as instructed by Diagnostic Code 5293, in effect 
prior to September 26, 2003, the Board has considered the 
chronic orthopedic manifestations of the veteran's 
intervertebral disc syndrome.  Under this Code, the veteran 
is entitled to a 20 percent rating for his orthopedic 
manifestations.  This  separate orthopedic manifestation, is 
combined with the 10 percent rating assigned for his already 
service-connected left L5 radiculopathy and a separate 10 
percent disability rating assigned for his right leg 
radiculopathy under 38 C.F.R. § 4.25, along with all other 
compensable service-connected disabilities.  

The veteran is also service connected for episcleritis and 
conjunctivitis, for which he is assigned 10 percent 
evaluation.  Applying the Combined Ratings Table of 38 C.F.R. 
§ 4.25 to the veteran's ratings as set forth above, a 
combined evaluation of 40 percent is derived, effective the 
date of his claim, April 3, 2003.  While the combined 40 
percent evaluation, including separate evaluations for left 
and right lower extremity radiculopathy, does not exceed the 
current combined 40 percent evaluation, which included a 
separate evaluation for the left leg radiculopathy, it 
exceeds the 20 percent combined evaluation assigned without 
consideration of a separate evaluation for the neurologic 
manifestations of the service-connected intervertebral disc 
syndrome of the lumbar spine.  As such, the award of separate 
evaluations for the orthopedic and neurologic manifestations 
of the service-connected low back disability provides the 
veteran a higher combined evaluation, and thus, the greater 
benefit.

From September 26, 2003

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003 (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237 and 5243 (2006)).  Under these relevant 
provisions, lumbosacral strain warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 
for lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as discussed in the previous 
section.  As previously noted, the preponderance of the 
competent clinical evidence of record is against an 
evaluation in excess of 20 percent for the disability at 
issue based on incapacitating episodes of intervertebral disc 
syndrome because the veteran has not experienced any 
incapacitating episodes.  The June 2005 VA examination report 
indicated neither a history of acute episodes of excruciating 
back pain in the past 12 months nor a history of significant 
flare-ups.  Indeed, the veteran does not claim, and the 
medical evidence of record does not demonstrate, 
incapacitating episodes requiring bed rest and treatment by a 
physician.

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237 and 5243.  Indeed, a finding of 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis of the lumbar spine, is required in order 
for the veteran to qualify for the next-higher 40 percent 
evaluation.  

Upon VA examination in June 2005, the veteran had forward 
flexion to 45 degrees, with pain and muscle spasm, and 
extension to 5 degrees, and lateral movement to the left and 
right was 15 degrees, with pain.  Similarly, the veteran 
testified that his flare-ups are manifested by pain and 
stiffness.  The Board further acknowledges the veteran's pain 
complaints raised during his June 2006 Board videoconference 
hearing.  Specifically, the veteran stated that he has pain 
due to prolonged sitting.  The veteran also reported that he 
has trouble getting out of bed in the morning and bending 
over.  The hearing transcript indicates that the veteran used 
a cane, back brace, and TENS unit.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the June 2005 VA examination report indicated the 
veteran complained of pain upon all ranges of motion tested.  
However, there was no objective evidence of incoordination, 
weakness, or fatigability.  The VA examiner noted that, upon 
testing, strength was full and equal bilaterally, and that 
there was no evidence of focal motor sensory deficits.  There 
was no finding of favorable or unfavorable ankylosis of the 
entire thoracolumbar spine.  

The Board finds that the veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003, does not reveal a disability picture most 
nearly approximating a 40 percent evaluation even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

Thus, applying the facts to the criteria set forth above, the 
veteran remains entitled to no more than a 20 percent 
evaluation for his service-connected intervertebral disc 
syndrome of the lumbar spine for the period from September 
26, 2003 under the General Rating Formula for Diseases and 
Injuries of the Spine.  In conclusion, the evidence of record 
reveals orthopedic manifestations consistent with the 20 
percent evaluation assigned throughout the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

As discussed, the regulations for the disabilities of the 
spine were revised effective September 26, 2003.  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  As such, the Board has evaluated 
the veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version would accord him the 
highest rating.  There is no precedential case law or General 
Counsel opinion that prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule in Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled, in part, by Kuzma v. 
Principi, 341 F.3d 1327, 1328-29 (2003), that the veteran is 
entitled to the most favorable of the versions of a 
regulation that was revised during his appeal, allows 
application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or 
after the effective dates of the new regulations.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000), see also 38 U.S.C.A. 
§ 5110(g) and 38 C.F.R. § 3.114 (2006).  In the present case, 
the Board finds that the criteria effective September 23, 
2002 afford the veteran the highest rating.

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes the 
veteran's mild left L5 radiculopathy, as shown at his June 
2005 VA examination, and his complaints of right leg 
radiation and weakness, as testified to at his Board 
videoconference hearing.  The Board further observes that the 
veteran had a straight leg raises to 30 degrees upon VA 
examination in June 2005.  As discussed above, the medical 
evidence detailed above allows for a finding of no more than 
mild left L5 radiculopathy and no more than mild right leg 
radiculopathy, as manifestations of the veteran's service-
connected intervertebral disc syndrome of the lumbar spine.  
Thus, the veteran remains entitled to a separate 10 percent 
rating under Diagnostic Code 8521 for his left L5 
radiculopathy and a separate 10 percent rating under 
Diagnostic Code 8520, 8521, 8524, 8525, or 8526 for the right 
leg radiculopathy.

Extraschedular Consideration

The Board has considered whether the veteran is entitled to a 
higher disability rating on an extra-schedular basis.  
However, the Board concludes the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There is no probative 
indication his intervertebral disc syndrome of the lumbar 
spine caused marked interference with his employment 
or necessitated frequent periods of hospitalization as to 
render impractical the application of normal rating schedule 
standards.  So there is no basis for referring this case to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for orthopedic manifestations of the service-connected 
intervertebral disc syndrome of the lumbar spine is denied.   

Entitlement to a separate evaluation in excess of 10 percent 
for left L5 radiculopathy is denied.  

Entitlement to a separate 10 percent evaluation for right leg 
radiculopathy is granted, subject to the applicable law 
governing the award of monetary benefits.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


